Citation Nr: 1037578	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-21 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an initial compensable rating for cervical 
spine degenerative disc disease.

2.  Entitlement to an initial compensable rating for right 
Achilles tendonitis. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from July 1983 to 
July 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2004-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, that in pertinent part granted service connection for 
cervical spine degenerative disc disease and for right Achilles 
tendonitis.  The Veteran has appealed the noncompensable ratings 
assigned.  

The claims file has been transferred to the Cleveland, Ohio, RO.  
In August 2010, the Veteran withdrew his request for a hearing 
before a Veteran's law judge.  


FINDINGS OF FACT

1.  Cervical spine degenerative disc disease has been manifested 
throughout the appeal period by painful motion, radiographic 
evidence of arthritis, and by muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour.  

2.  Right Achilles tendonitis has been manifested throughout the 
appeal period by pain at the Achilles tendon, accentuated by use.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent schedular rating for 
cervical spine degenerative disc disease are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate 
V, § 4.71a, Diagnostic Codes 5003, 5010, 5242 (2009).

2.  The criteria for an initial 10 percent schedular rating for 
right Achilles tendonitis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.

The claimant challenges the initial evaluations assigned 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an application 
for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated.  This 
renders section 5103(a) notice moot because its purpose has been 
fulfilled.  Id. at 490-91.  Because the notice that was in 
February 2004 and March 2006 is sufficient, VA's duty to notify 
is satisfied.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private outpatient treatment records.  The claimant was afforded 
VA medical examinations.  The claimant (unrepresented) has not 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).  

For disabilities evaluated on the basis of limitation of motion 
(such as the cervical spine disability), VA is required to apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The United States Court of Appeals for 
Veterans Claims (Court) has instructed that in applying these 
regulations, VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination, including 
during flare-ups.  Such inquiry is not to be limited to muscles 
or nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-motion 
loss due to any weakened movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating assigned 
after service connection was established.  In Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007), the Court held that where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, staged ratings would be 
necessary.  



Cervical Spine Degenerative Disc Disease

Cervical spine degenerative disc disease has been rated zero 
percent disabling for the entire appeal period under Diagnostic 
Code 5010.  Under that code, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  In turn, degenerative arthritis is rated 
on limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 5200 
etc.).  When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable [emphasis added] under 
the appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbation.  A 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, but 
without occasional incapacitating exacerbation. 

The appeal period in this case began on August 1, 2004, the day 
following separation from active military service.  This date is 
significant because had the appeal period begun prior to 
September 26, 2003, additional rating criteria must be 
considered.  In this case, such consideration is unnecessary.  

As noted above, an arthritic joint that is rated under Diagnostic 
Code 5010 may be rated under an appropriate diagnostic code for 
limitation of motion.  In this case, limitation of motion of the 
cervical spine may be rated under Diagnostic Code 5242, 
degenerative arthritis of the spine.  The following rating 
criteria apply to Diagnostic Code 5242:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine...........     100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine......................................
.............................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of 
the entire cervical spine.  30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion 
of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis..  20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the 
height.....................................
....................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation.  The normal 
combined range of motion of the cervical 
spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component 
of spinal motion provided in this note are 
the maximum that can be used for 
calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, the range of motion of the 
spine in a particular individual should be 
considered normal for that individual, even 
though it does not conform to the normal 
range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that 
the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

A March 2004 private magnetic resonance imaging study showed 
minimal cervical spondylosis (degenerative disc desiccation).  

An April 2004 VA general medical compensation examination report 
does not address the cervical spine. 

A January 2006 VA health evaluation report notes that there was 
no evidence of cervical spasm.  There was 45 degrees of flexion, 
45 degrees of extension, 45 degrees of lateral bending in each 
direction, and 80 degrees of rotation in each direction.  The 
Veteran had no complaint of pain.  The impression was cervical 
spine degenerative disc disease.  

In March 2006, the Veteran testified before an RO hearing officer 
that he felt pain in his lower back, rather than in his neck.  He 
testified that he had trouble getting a job because of his back 
and foot pains.  He felt that he could walk about a quarter of a 
mile.  He noted that his right ankle was unstable.   

A February 2008 VA health evaluation report notes evidence of 
cervical spasm, as the examiner reported "tightness of the 
muscles."  In fact, the examiner also mentioned that the Veteran 
reported locking-up of the neck, synonymous with "intense 
tightness."  There was 50 degrees of flexion, 50 degrees of 
extension, 45 degrees of lateral bending in each direction, and 
80 degrees of rotation in each direction.  Complaints of pain and 
tightness accompanied movements.  Flexion of the neck aggravated 
the pain.  A fresh MRI showed degenerated disks with bulges and 
protrusions at C4-5, C5-6, and C6-7.  The impression was 
"...evidence of increased severity of his cervical disk 
condition."  

Comparing the ranges of motion with the rating criteria of 
Diagnostic Code 5242, it is clear that the range of motion 
criteria for a 10 percent rating are not more nearly 
approximated; however, also available under Diagnostic Code 5242 
is a 10 percent rating for "muscle spasm, guarding, or localized 
tenderness not [emphasis added] resulting in abnormal gait or 
abnormal spinal contour."  Muscle spasm is clearly noted in the 
February 2008 examination report.  Thus, the criteria for a 10 
percent rating under Diagnostic Code 5242 are fully met.  

While it is unnecessary to further validate the 10 percent 
rating, the Board notes that Diagnostic Code 5003 indicates that 
a minimum 10 percent rating is warranted for painful motion, if 
there is X-ray evidence of arthritis and satisfactory evidence of 
painful motion.  

VA failed to obtain X-rays of the neck.  Perhaps this is because 
the two MRI reports have sufficed.  These MRIs showed cervical 
spondylosis.  Thus, the MRIs present radiographic evidence of 
arthritis.  Throughout the appeal period, the cervical spine 
degenerative disc disease has also been manifested by 
radiographic evidence of arthritis and satisfactory evidence of 
painful motion.  Comparing these manifestations to the rating 
criteria, a 10 percent rating is required under Diagnostic Code 
5010.  

This 10 percent rating considers the DeLuca tenets where further 
consideration of functional loss is required.  

Awarding separate ratings for separate neurological symptoms is 
also available.  In this case, there is no neurological 
manifestation.  

After consideration of all the evidence of record including the 
testimony, for the entire appeal period, a 10 percent schedular 
rating should be granted under Diagnostic Code 5010.  The 
evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for higher 
ratings during the course of the appeal.  The assignment of 
staged ratings therefore is not necessary.  Hart, supra.  

Right Achilles Tendonitis

The Veteran seeks an initial compensable rating for right 
Achilles tendonitis.  This disability has been rated under 
Diagnostic Codes 5399-5311.  Under Diagnostic Code 5311, 
impairment of Muscle Group XI is rated.  The function of Muscle 
Group XI is propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion of 
the knee.  A zero percent rating is warranted for slight injury 
to Muscle Group XI.  A 10 percent evaluation is warranted for 
moderate injury.  A 20 percent rating is warranted for moderately 
severe injury.  A 30 percent rating is warranted for severe 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5311 (2009).

During active service, the Veteran was treated for right Achilles 
tendonitis.  An August 2001 private report notes that the Veteran 
trained for marathon foot races.  He could run 7 to 8 miles per 
day.  

An April 2004 VA general medical compensation examination report 
reflects a history of chronic right Achilles tendonitis pain.  
Occasional swelling was reported.  The disability impacted the 
Veteran's ability to climb stairs and to run.  Repetitive motions 
elicited painful heels, feet, and knees.  The impression was 
(confusingly), "Right bilateral Achilles tendonitis.  X-ray 
normal.  No evidence of chronic tenditis [sic]."  

On his July 2005, VA Form 9, Appeal to the Board of Veterans' 
Appeals, the Veteran reported that he could not run as before and 
that walking, standing , and descending stairs was painful. 

A January 2006 VA X-ray showed trace joint effusion and minimal 
soft tissue swelling at the right ankle joint.  A January 2006 VA 
health evaluation report notes that there was no evidence of 
painful right ankle motion or limitation of motion.  The 
impression was residual minor symptoms of right Achilles 
tendonitis.  

In March 2006, the Veteran testified before an RO hearing officer 
that he could walk about a quarter of a mile.  He noted that his 
right ankle was unstable.   

An April 2007 VA X-ray showed questionable mild edema or 
inflammation in the region of the pre-Achilles fat pad.  The 
Veteran was fitted with an Aircast(r) airheel for the right foot.  

A May 2007 VA MRI report notes continued chronic right Achilles 
tendonitis and also some "bulging in the tendon course."  The 
remainder of the MRI report addresses the condition of the right 
ankle.  A May 2007 addendum notes that there was no rupture of 
the Achilles tendon.  

A February 2008 VA health evaluation report notes increased 
severity of Achilles tendonitis.  

From the above facts, it is clear that right Achilles tendonitis 
has been manifested throughout the appeal period by pain at the 
Achilles tendon, accentuated by use.  Comparing these 
manifestations with the criteria of Diagnostic Code 5311, the 
criteria of a noncompensable rating are more nearly approximated.  
However, the disability could also be rated under Diagnostic Code 
5284, foot injuries, other.  

Under § 4.71a, Diagnostic Code 5284 (2009), the minimum rating 
offered is 10 percent for "moderate" residuals.  A 20 percent 
evaluation requires moderately severe residuals.  A 30 percent 
rating requires severe residuals.  Actual loss of use of the foot 
warrants a 40 percent rating.  Comparing the manifestations to 
the criteria of Diagnostic Code 5284, and noting that under 
38 C.F.R. § 4.40, a part which becomes painful on use must be 
regarded as seriously disabled, it is clear that the criteria of 
a 10 percent rating are more nearly approximated.  Therefore, it 
is appropriate to change to Diagnostic Code 5284 for right 
Achilles tendonitis.   

After consideration of all the evidence of record, including the 
testimony, the Board finds that for the entire appeal period, a 
10 percent initial rating should be granted for right Achilles 
tendonitis under Diagnostic Code 5284.  The evidence does not 
contain factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for higher ratings during the 
course of the appeal.  The assignment of staged ratings therefore 
is not necessary.  Hart, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where a Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Court had more to say about extra-schedular ratings in Thun v. 
Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court explained that the first step of the inquiry is finding of 
a "threshold factor."  The Court stated, "The threshold factor 
for extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
concluded that there must be a comparison between the level of 
severity and symptomatology and the rating criteria.  If the 
rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  The Court then 
set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  The Court noted that the 
38 C.F.R. § 3.321(b) (1)-related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  Id, at 115-116.  

Finally, the Court set forth the third step of the analysis.  
Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id, at 116.   

Applying the above guidance to this case, the Veteran has not 
claimed TDIU on either a schedular or extraschedular basis, nor 
is a TDIU claim raised by the record.  The rating criteria 
reasonably describe the disability level and symptomatology.  The 
service-connected disabilities have not been shown, or alleged, 
to cause such difficulties as marked interference with employment 
or to warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  Thun, 
supra; Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); See also VAOPGCPREC. 6-96. 


ORDER

An initial 10 percent rating for cervical spine degenerative disc 
disease is granted, subject to the laws and regulations governing 
payment of monetary benefits.

An initial 10 percent rating for right Achilles tendonitis is 
granted, subject to the laws and regulations governing payment of 
monetary benefits. 



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


